DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (2014/0009623) in view of Belady et al (7,791,889) hereinafter, Belady further in view of Osterhout et al (2012/0075168) hereinafter, Osterhout. 

In regards to claim 1, Lai teaches a wearable head device, comprising (abstract): 
a frame positioned a distance from a head of a user of the wearable head device; 

    PNG
    media_image1.png
    244
    712
    media_image1.png
    Greyscale

a plurality of optical modules housed in the frame (fig.1 122 and 124); 
[0033] FIG. 1 shows a schematic diagram of the glasses with gesture recognition function according to an embodiment of the present disclosure. Referring to FIG. 1, the glasses with gesture recognition function 100 of this embodiment includes a glasses frame 110, wherein a left lens 122 and a right lens 124 may be embedded in the glasses frame 110. Specifically speaking, the glasses frame 110 includes a left lens frame 112, a right lens frame 114, a connecting part 116, a left temple arm 118a and a right temple arm 118b. The connecting part 116 is configured to connect the left lens frame 112 and the right lens frame 114. The left temple arm 118a is connected to the left lens frame 112 and the right temple arm 118b is connected to the right lens frame 114, wherein the left and right temple arms 118a, 118b are used to support and fix the glasses 100 on two sides of a user's head.

electronic components disposed adjacent to the frame and between two optical modules of the plurality of optical modules (fig. 1 (130)) and fig. 2 (134)),
 the electronic components comprising a processor (fig. 2 (134)); and

    PNG
    media_image2.png
    596
    731
    media_image2.png
    Greyscale

Lai fails to teach a heat sink
Belday teaches a heat sink thermally coupled to a processor. (fig. 1 (120) and (110))
It would have been obvious to one of ordinary skill in the art to modify the teachings of Lai to further include a heat sink thermally coupled to a processor as taught by Belday in order to prolong the life of the processor.
Therefore, Lia in view of Belday teaches a heat sink disposed between the two optical (fig. 1 (122 and 124)) Lia modules of the plurality of optical modules, the heat sink thermally coupled to the processor (fig. 1 (120 and 110) Belday)).
Lai and Belday fail to teach each of the plurality of optical modules comprising a respective reflecting surface.[131-133 (fig. 82 and 83 reflective surfaces)) 

    PNG
    media_image3.png
    570
    788
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    566
    798
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art to modify the teachings of Lai and Belday to further include the plurality of optical modules comprising a respective reflecting surface as taught by Osterhout in order to save space. 


In regards to claim 6, Lai teaches a method comprising the frame is positioned a first distance from a head of a user of the wearable head (fig. 1 (130)) ; the wearable head device comprises electronics components disposed adjacent to frame and further disposed between the two optical modules of the plurality of optical modules (fig. 1 (122 and 124)) ; the electronics components comprises the processor [0032-0038] (fig. 2 (134)).
Lai fails to teach a heat sink
Belday teaches a heat sink thermally coupled to a processor. (fig. 1 (120) and (110))
It would have been obvious to one of ordinary skill in the art to modify the teachings of Lai to further include a heat sink thermally coupled to a processor as taught by Belday to prolong the life of the processor.
Therefore, Lia in view of Belday teaches dissipating heat via a heat sink disposed between two optical modules of a plurality of optical modules housed in a frame of a wearable head device, the heat sink thermally coupled to a processor, wherein: (fig. 1 (120 and 110) Belday)) and (fig. 1 (122 and 124)) Lia.
Lai and Belday fail to teach each of the plurality of optical modules comprising a respective reflecting surface.[131-133 (fig. 82 and 83 reflective surfaces)) 
 It would have been obvious to one of ordinary skill in the art to modify the teachings of Lai and Belday to further include the plurality of optical modules comprising a respective reflecting surface as taught by Osterhout in order to save space.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/            Primary Examiner, Art Unit 2694